ON MOTION ROE A REHEARING.
Broyles, C. J.
1. A constitutional question, to be considered by this court, must be made during the trial of the case in the lower court. It is too late to raise such question for the first time in this court. Hendry v. State, 147 Ga. 260 (8) (93 S. E. 413); Bolton v. Newnan, 147 Ga. 400 (94 S. E. 236). See also, in this connection, Godchaux Co. v. Estopinal, 251 U. S. (40 Supt. Ct. 116).
2. There is no merit in any ground of the motion for rehearing. Behearing denied.

Luke and Bloodworth, JJ., concur.